Citation Nr: 0933856	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  06-32 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 10 percent 
for residuals of right thumb fracture with fusion of the 
carpal to the first metacarpal joint.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL


Appellant



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2002 to 
October 2004.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a June 2005 rating decision in which the RO in Seattle, 
Washington, denied service connection for PTSD, granted 
service connection for the right thumb disability and 
assigned an initial rating of 10 percent for that disability, 
effective October 26, 2004.  In August 2005, the Veteran 
filed a notice of disagreement (NOD) with the decision 
denying service connection for PTSD.  In November 2005, the 
RO in Portland, Oregon denied a rating in excess of 
10 percent for the right thumb disability.  In August 2006, a 
statement of the case (SOC) was issued regarding the service 
connection claim, and in October 2006 the Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals).  In November 2006 the Veteran filed an 
NOD with the disability rating assigned for the right thumb 
disability.  An SOC pertaining to the claim for a higher 
rating was issued in June 2008, and the Veteran filed a 
substantive appeal (via a VA Form) in July 2008.

During the pendency of the appeal, the Veteran's claims file 
was transferred to the jurisdiction of the RO in Portland, 
Oregon, which has certified the case for appellate review.  

Because the appeal involves disagreement with the initial 
rating assigned following the grant of service connection for 
the right thumb disability, the Board has characterized this 
matter in light of the distinction noted in Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (distinguishing initial 
rating claims from claims for increased ratings for already 
service-connected disability).  

In June 2009, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record. 

The Veteran submitted a VA treatment record pertinent to the 
right thumb disability after the last adjudication of that 
issue by the RO.  Waiver of RO review of that evidence was 
not received.  The Board is granting the maximum schedular 
rating allowed for limitation of motion of the thumb.  Given 
the favorable disposition in this case, the Board sees no 
reason to remand this issue for the RO to consider the new 
evidence in the first instance.  

The Board recognizes that other psychiatric disorders are 
shown by the evidence of record; however, claims for other 
psychiatric disorders have been denied in the past and these 
claims are not currently before the Board.  Accordingly, the 
discussion of service connection in this case will be limited 
to the claim for service connection for PTSD.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished.  

2.  Although the record includes a diagnosis of PTSD, the 
weight of the competent, probative evidence establishes that 
the Veteran does not meet the diagnostic criteria for PTSD.  

3.  Since the October 26, 2004,effective date of the grant of 
service connection, the Veteran's residuals of right thumb 
fracture with fusion of the carpal to the first metacarpal 
joint have consisted of hand motion limited by pain which 
appears to be comparable to a gap of more than two inches 
(5.1 cm) between the thumb pad and the fingers when the thumb 
is attempting to oppose the fingers.   



CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).

2.  Resolving all reasonable doubt in the Veteran's favor, 
the criteria for assignment of a 20 percent, but no higher, 
initial rating for residuals of right thumb fracture with 
fusion of the carpal to the first metacarpal joint are met, 
effective October 26, 2004.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5228 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating cases, a claimant must be provided 
with information pertaining to assignment of disability 
ratings (to include the rating criteria for all higher 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  Id.  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a December 2004 pre-rating letter, the RO 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate his claims for service 
connection for PTSD and right thumb disability.  This letter 
also informed the Veteran of what information and evidence 
must be submitted by the appellant and what information and 
evidence would be obtained by VA.  The June 2005 rating 
decision reflects the initial adjudication of the claims 
after issuance of this letter.  Hence, the December 2004 
letter-which meets Pelegrini's content of notice 
requirements for the claim for service connection for PTSD-
also meets the VCAA's timing of notice requirement.

Following the grant of service connection for the right thumb 
disability, and the Veteran's initial disagreement with the 
initial rating assigned, a May 2008 post-rating letter 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate the claim for a higher 
rating (including the diagnostic code for rating limitation 
of motion of the thumb); this letter also provided the 
Veteran with information pertaining to the assignment of 
disability ratings, as well as the type of evidence that 
impacts those determinations.  

After issuance of the above-described notice, and opportunity 
for the Veteran to respond, the June 2008 SOC and the March, 
April and June 2009 supplemental SOCs (SSOCs) reflect 
readjudication of the claim for a higher rating.  Hence, the 
Veteran is not shown to be prejudiced by the timing of the 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in an SOC or 
SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of service, 
VA and private treatment records, and the reports of April 
2005, July 2008, and January 2009 VA examinations.  Also of 
record and considered in connection with the appeal is the 
transcript of the Veteran's June 2009 Board hearing, along 
with various statements provided by the Veteran and his 
representative and grandmother, on his behalf.  The Board 
also finds that no additional RO action to further develop 
the record is warranted. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claims, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of the claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the Veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error).  See also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

A.  Service Connection

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f).

The first requirement for service connection for PTSD is a 
medical diagnosis of the condition.  Diagnoses of PTSD must 
be rendered in accordance with the diagnostic criteria for 
the condition set forth in Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125 (noting 
that VA has adopted the nomenclature of the DSM-IV) (2008).  

Considering the claim for service connection in light of the 
above, the Board finds that the claim must be denied.  The 
Veteran unquestionably experienced a traumatic event during 
service when the vehicle he was riding in was struck by a 
tank; however, because the preponderance of the evidence 
establishes that the Veteran does not meet the diagnostic 
criteria for PTSD, the claim must be denied. 

While the Veteran alleges that he was diagnosed with PTSD 
during service, the Board notes that the Veteran's service 
treatment records reflect no findings or diagnosis of PTSD.  
A VA mental health clinic initial psychiatric assessment does 
include a diagnosis of PTSD; however, this diagnosis was made 
after the Veteran's service.  Regardless, as discussed below, 
the claim is being denied because the Veteran does not meet 
the criteria for a current diagnosis of PTSD. 

Service treatment records show that the Veteran complained of 
having depression prior to entering service.  Psychiatric 
treatment is shown during service, although no diagnosis of 
PTSD is shown.  The Veteran's Department of Defense Form 214 
(separation document) shows that the Veteran was separated 
because of a personality disorder.  

The Veteran was afforded a VA PTSD examination in April 2005.  
He reported that during service he was hit by a tank and saw 
his platoon sergeant lying on the ground with no legs.  He 
also reported going absent without leave (AWOL) a year and 
three months later and having a nervous breakdown and 
amnesia.  He relayed that he was diagnosed with schizoid 
personality disorder at that time.  The relevant history was 
noted and an examination performed.  Regarding the DSM-IV 
criterion for a diagnosis of PTSD, the examiner, a 
psychologist, stated that criterion A (traumatic event) and B 
(reexperiencing) were met, but that criterion C (avoidance 
and numbing) and D (increased arousal) were not met.  

Regarding criterion C, the examiner stated that while the 
Veteran usually prefers to avoid thinking about the accident 
because it is upsetting to him, he is able to talk to people 
about it without becoming too upset.  The Veteran had no 
activities that he avoided to prevent memories and he felt 
that he gets along well enough with people.  The Veteran's 
affect appeared normal in the interview and he appeared to 
have a full sense of his own personal future including plans 
for education and vocation.  Regarding criterion D, the 
examiner stated that the Veteran had normal sleep and no 
problems with irritability.  The Veteran was able to 
concentrate effectively and there was no suggestion of 
hypervigilance or exaggerated startle.  The examiner entered 
an Axis I diagnosis of adjustment disorder with mixed 
disturbance of emotions and conduct and an Axis II diagnosis 
of schizoid personality disorder (with paranoid features).  

In September 2005, a VA licensed practical nurse (LPN) stated 
that the Veteran was positive for anxiety, PTSD, and panic 
syndrome.  

In March 2007, a VA psychiatric nurse practitioner examined 
the Veteran and entered an Axis I diagnoses of PTSD, panic 
disorder without agoraphobia, R/O (rule out) depression and 
R/O delusional disorder; Axis II diagnoses were deferred.  
The nurse practitioner indicated the Veteran's symptoms by 
checking boxes.  For reexperiencing symptoms, the boxes for 
intrusive recollections of event, recurrent nightmares of the 
event, reexperiencing the trauma, and psychological distress 
to triggers were checked.  For avoidance symptoms, the boxes 
for avoids thoughts, feeling or conversations associated with 
trauma; avoids activities, places or people that arouses 
memory of trauma; impaired memory of trauma; diminished 
interest/participation in activities; detachment/estrangement 
from others; and decreased affect were checked.  For 
hyperarousal symptoms, the boxes for difficulty falling or 
staying asleep, hypervigilance, and exaggerated startle 
response were checked.  Along with the tank accident, the 
Veteran's military history also noted that while recovering 
from the tank accident and taking pain medications, the 
Veteran was raped by another soldier while living in the 
barracks.  It is unclear upon which stressor the diagnosis of 
PTSD is based (or if it is based on both stressors).

The Veteran was afforded another VA PTSD examination in July 
2008, performed by a licensed clinical psychologist.  The 
psychologist entered an Axis I diagnosis of anxiety disorder, 
NOS (not otherwise specified) and an Axis II diagnosis of 
mixed personality disorder, paranoid features.  According to 
the psychologist, the Veteran reported residual symptoms of a 
stress reaction following a tank accident, with report of 
increased anxiety and intrusive thoughts when exposed to 
immediate trigger (encountering a motor vehicle crash).  He 
did not appear to have specific ongoing impairment related to 
the identified trauma incident.  The psychologist stated that 
the Veteran did not meet the criteria for PTSD diagnosis; 
specifically, he did not meet criteria for avoidance.  It was 
noted that the Veteran had ongoing adjustment issues and 
interpersonal conflict as a result of personality disorder. 

Thus, the record contains conflicting medical opinions on the 
question of whether the Veteran actually meets the diagnostic 
criteria for PTSD.

It is the responsibility of the Board to assess the 
credibility and weight to be given the evidence.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative 
value of medical evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches; as is true of any evidence, 
the credibility and weight to be attached to medical opinions 
are within the province of the Board.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).   

When reviewing such medical opinions, the Board may 
appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  However, the Board may not reject medical 
opinions based on its own medical judgment.  Obert v. Brown, 
5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  In assessing medical opinions, the failure 
of the physician to provide a basis for his opinion goes to 
the weight or credibility of the evidence in the adjudication 
of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 
379, 382 (1998).  Other factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims file and the thoroughness and detail of the opinion.  
See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A 
medical opinion may not be discounted solely because the 
examiner did not review the claims file.  Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 304 (2008). 

Regarding the September 2005 note by the LPN that the Veteran 
was positive for anxiety, PTSD, and panic syndrome, the Board 
has given this report no probative weight as no rationale is 
provided for the opinion.  See Nieves-Rodriguez, 22 Vet. App. 
at 300-01.  

Of the remaining opinions (on April 2005 VA examination, in a 
March 2007 VA mental health clinic record, and on July 2008 
VA examination), all three addressed the DSM-IV criteria and 
included an examination of the Veteran and a discussion of 
the relevant history.  The Board points out that the 
diagnosis of PTSD was entered by a nurse practitioner, while 
the opinions that the Veteran does not meet the criteria for 
PTSD were entered by psychologists.  Generally, the Board 
favors the opinion of a psychologist over that of a nurse 
practitioner when the opinion is about mental disorders.  The 
Board sees no reason to deviate from this position in this 
case.  Moreover, the opinions of the VA psychologists are in 
agreement as they both state that the Veteran does not have 
enough of the requisite avoidance symptoms to meet the 
criteria for a DSM-IV diagnosis of PTSD.  Thus, these 
opinions strengthen each other.  

The nurse practitioner's rationale is not as precise as the 
rationales provided by the VA psychologists, thus the nurse 
practitioner's opinion is afforded less weight.  Where the 
psychologists specifically note why they feel the Veteran 
does not meet the criteria for a diagnosis of PTSD, the nurse 
practitioner only checked boxes indicating the presence of 
symptoms.  While this certainly does not mean the diagnosis 
is void, such a rationale is not as probative as one with 
specific discussion as the reasoning is not as clear.  
Notably, one of the checked boxes of avoidance symptoms is 
impaired memory of trauma.  The nurse practitioner noted that 
this was during the Veteran's nervous break down during 
service.  This note suggests that this avoidance symptom is 
not persistent, a requirement under the DSM-IV.  This would 
explain some of the conflict with the VA psychologist who 
entered the opinion in July 2008, as that psychologist 
recognized residual symptoms of a stress reaction following 
an incident, but stated that the Veteran did not have any 
ongoing impairment related to the trauma.  For these reasons, 
it appears that the quality of the nurse practitioner's 
rationale is not as great as that of the VA psychologists.     

Based on the foregoing, the Board finds that the most 
probative medical evidence to address whether the Veteran, in 
fact, meets the diagnostic criteria for PTSD according to 
DSM-IV-the medical opinions rendered by the April 2005 and 
July 2008 VA psychologists-weighs against the claim.  In 
this regard, these opinions were rendered following review of 
the relevant records as well as examination of the Veteran, 
and were supported by clearly stated rationale. 

In addition to the medical evidence, in adjudicating this 
claim, the Board has considered the assertions of the Veteran 
as well as those by his representative, on his behalf; 
however, none of this evidence provides a basis for allowance 
of the claim.  As neither the Veteran nor his representative 
is shown to be other than a layperson without the appropriate 
medical training and expertise, neither is competent to 
render a probative (persuasive) opinion on a medical matter, 
such as whether the Veteran's symptoms actually meet the 
diagnostic criteria for PTSD in accordance with DSM-IV.  See, 
e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Hence, the lay assertions in this 
regard have no probative value.  

As the preponderance of the competent, probative evidence 
establishes that the first, essential criterion for service 
connection for PTSD-medical diagnosis of the condition in 
accordance with the diagnostic criteria for the condition-is 
not met, service connection for PTSD cannot be established, 
and the Board need not address the remaining criteria for 
service connection for PTSD.  See 38 C.F.R. § 3.304(f).  

Under these circumstances, the Board finds that the claim for 
service connection for PTSD must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Initial Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is entitlement 
to a higher initial rating since the grant of service 
connection, evaluation of the medical evidence since the 
grant of service connection to consider the appropriateness 
of "staged rating" (assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  Fenderson, 12 Vet. App. at 126.  

The Veteran's disability has been evaluated under Diagnostic 
Code 5228, for rating limitation of motion of the thumb. That 
code indicates that when there is a gap of more than two 
inches (5.1 cm) between the thumb pad and the fingers when 
the thumb is attempting to oppose the fingers, a 20 percent 
rating is assigned for either hand.  When there is a gap of 
one to two inches (2.5 to 5.1 cm) between the thumb pad and 
the fingers when the thumb is attempting to oppose the 
fingers, a 10 percent rating is assigned for either hand.  A 
gap of less than one inch is evaluated as zero percent 
disabling.  38 C.F.R. § 4.71a..

Also, when evaluating musculoskeletal disabilities, VA may, 
in addition to applying schedular criteria, consider granting 
a higher rating in cases in which the claimant experiences 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination, to include with repeated use 
or during flare-ups, and those factors are not contemplated 
in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 
(2008); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  See Johnson v. Brown, 
9 Vet. App. 7 (1996).

During  the Veteran's hearing, he testified that he cannot 
work on vehicles, or do heavy labor anymore because of his 
hand.  He stated that his right hand was painful and that 
there is a joint that is moving that is not supposed to move.    

In a May 2008 letter, the Veteran's grandmother stated that 
the Veteran has limited mobility in his hands, and that he 
was in severe pain and unable to work at one of his temporary 
jobs.  In her opinion, it appears that the Veteran has lost 
more than 20 percent of his ability to support himself.  

The Veteran was afforded a VA hand, thumb, and fingers 
examination in April 2005.  At that time the Veteran reported 
having some pain near the base of the thumb, as well as right 
hand pain.  The right hand also had feelings of weakness, but 
he did not tend to drop things.  He had subjective feelings 
of easy fatigue of the right hand.  Flare-ups reportedly 
occurred every day and were usually associated with various 
manual activities.  

Examination revealed full extension of all ten digits, with 
full flexion of eight fingers.  Opposition and flexion were 
essentially normal for both thumbs; however, the ability to 
spread the thumb away from the index finger was slightly less 
at right hand.  The metacarpal bone had some palpable 
irregularities from fracture residuals.  metacarpal-
phalangeal (MP) and interphalangeal (IP) joints had full 
motion at both thumbs.  The carpal-first metacarpal joint had 
arthrodesis at the right hand.  The Board notes that 
arthrodesis is the surgical fixation of a joint by a 
procedure designed to accomplish fusion of the joint surfaces 
by promoting the proliferation of bone cells.  DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 156 (30th ed. 2003).

The examiner's assessment noted that the right hand has a 
history of treatment for fracture of thumb metacarpal in 
military.  Treatment included two surgeries, including 
arthrodesis of carpal-first metacarpal joint.  Arthrodesis 
was in very good position and gave only a very slight loss of 
motion.  The wounds and fracture were well healed with good 
alignment.  A slight loss of motion of the right thumb for 
certain activities was diagnosed as successful arthrodesis of 
carpal-first metacarpal joint in very good position.  
Arthrodesis of the right thumb was also noted at an April 
2005 VA general medical examination.  
 
The Veteran was afforded another hand, thumb, and fingers 
examination in January 2009.  At that time, he stated that 
while employed as a millwright he was put on a grinder and 
after 6 hours he could not move his hand for the next three 
days.  He quit the job and at the time of the examination was 
working for the census bureau in a desk job.  He missed no 
time from the census bureau job.  He also had no problems 
completing his daily activities, although he was told not to 
lift greater than 20 pounds by his primary physician.  The 
Veteran reported pain in his right basilar joint region that 
increases with repetitive movement.  He had no mechanical 
symptoms, locking, clicking, or popping.  He stated that he 
just did not have any motion at this area, but it hurt with 
the use of the hand repetitively. 

Objectively, the Veteran had full sensation in the entire 
hand with normal attitude.  He did have a fusion at the 
basilar joint, as he had no movement in that joint.  The MP 
joint had 80 degrees of flexion and the distal 
interphalangeal (DIP) joint had 60 degrees of flexion.  Both 
had full extension and were pain free.  The assessment was 
right hand limited motion of the basilar joint of the thumb 
with fusion confirmed on x-rays.  The examiner found that the 
Veteran would lose "between 20 and 25 degrees of his overall 
range of motion, strength, coordination, and fatigability of 
the thumb."  He commented that it should not affect his work 
or home life at this time.  

An August 2009 VA treatment record states that the Veteran 
has chronic right hand pain which limits his ability to do 
manual labor or repetitive hand movements.

Overall, the evidence shows that the Veteran has no motion in 
the right basilar joint, and according to the VA examiners, 
some limitation of motion in the other two right thumb joints 
as well.  Based on the January 2009 VA examiner's opinion, it 
appears this motion is additionally limited due to problems 
with strength, coordination and fatigability.  Pain is 
certainly a component of this disability.  These findings 
more nearly approximate the criteria for a 20 percent rating 
(a gap of more than two inches (5.1 cm) between the thumb pad 
and the fingers when the thumb is attempting to oppose the 
fingers) than for a 10 percent rating (a gap of one to two 
inches (2.5 to 5.1 cm) between the thumb pad and the fingers 
when the thumb is attempting to oppose the fingers).  
Accordingly, a 20 percent rating based on limitation of 
motion of the right thumb is warranted.  The Board notes that 
20 percent is the highest schedular rating available for 
limitation of motion of the thumb.  As the Veteran had 
arthrodesis performed on his thumb while in service and there 
is no indication that his right thumb range of motion has 
improved since that time, the Board finds that the 20 percent 
rating is warranted since the October 26, 2004 effective date 
of the grant of service connection for the disability

The Board notes that no other diagnostic code under 38 C.F.R. 
§ 4.71a  provides a basis for assignment of any higher rating 
for the disability, and the disability is not shown to 
involve any residuals that would warrant evaluating the 
disability under any other provision of VA's rating schedule.  
The Veteran has attempted to file a claim for a separate 
rating for arthritis secondary to his in-service right thumb 
injury.  This claim has not been addressed by the RO as it 
was apparently considered part of the rating claim on appeal.  
Service connection is currently in effect for residuals of 
right thumb fracture with fusion of the carpal to the first 
metacarpal joint.  In this case, x-rays do not show any 
arthritis in the right hand.   However, even if arthritis of 
the right hand was shown (absent any clear intervening 
injury), such would be included among the  residuals of the 
Veteran at injury,  and, because arthritis is rated on the 
basis of limitation of motion (the basis for the Veteran's 
current rating, the diagnosis, itself,, would provide no 
basis for assignment of any separate rating.  

The above determinations are based upon consideration of 
applicable provisions of VA's rating schedule.  The Board 
also finds that there is no showing that, at any point since 
the effective date of the grant of service connection, the 
Veteran's service-connected residuals of right thumb fracture 
with fusion of the carpal to the first metacarpal joint has 
reflected so exceptional or so unusual a disability picture 
as to warrant the assignment of any higher rating on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b) (cited in 
the June 2008 SOC).  

In this regard, the Board notes that the disability has not 
objectively been shown to markedly interfere with employment 
(i.e., beyond that contemplated in the 20 percent rating 
assigned).  The Board recognizes that the Veteran reports 
leaving at least one manual labor position because of his 
right thumb disability and that he believes his employability 
is very low because of his hand.  Regarding other employment, 
at a July 2008 VA examination it was noted that the Veteran 
had been working at a deli but quit after 8 months because he 
felt he experienced religious discrimination there.  The 
Veteran testified that he left his position at the census 
bureau because it was a temporary position.  He stated that 
he had missed no time in this office work position.  Simply 
put, there is no showing that his residuals of right thumb 
fracture with fusion of the carpal to the first metacarpal 
joint has resulted in marked interference with employment.  
In fact, in January 2009 a VA examiner opined that the 
Veteran's right thumb disability should not affect his work 
or home life.  There also is no evidence that, at any point 
since the effective date of the grant of service connection, 
the Veteran's right thumb disability has necessitated 
frequent periods of hospitalization, or has otherwise 
rendered inadequate the regular schedular standards.  

In the absence of evidence of any of the factors outlined 
above, the criteria for invoking the procedures set forth in 
38 C.F.R. § 3.321(b)(1) have not been met.  See Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  See also Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

For the foregoing reasons, the Board concludes that the 
record supports assignment of a 20 percent but no higher 
rating for residuals of right thumb fracture with fusion of 
the carpal to the first metacarpal joint since the effective 
date of the grant of service connection for the disability.  
The Board has applied the benefit-of-the doubt doctrine in 
determining that the criteria for an initial 20 percent 
rating are met, but finds that the preponderance of the 
evidence is against assignment of any higher rating.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 53-56. 




ORDER

Service connection for PTSD is denied.  

An initial 20 percent rating for residuals of right thumb 
fracture with fusion of the carpal to the first metacarpal 
joint is granted, effective October 26, 2004, subject to the 
legal authority governing the payment of compensation 
benefits.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


